DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tie-down retainer clips of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
More specifically, the exact configuration defined by four posts at bed corners and adjoining horizontal rails is not understood.  No such configuration is detailed in the drawing figures or sufficiently described in the specification text such that one of ordinary skill in the art would understand this specific construction.  Would the corner posts be somehow constructed to be inserted into bed sidewall stake pockets?  Would the two additional posts other than those illustrated in the drawings be joined to the bed sidewalls via some type of joint?  Would the horizontal rails join all of the posts together?  Would the horizontal rails define an “X” pattern between diagonally opposing ones of the posts? etc.  The disclosure is not clear.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the plane” in line 10 lacks clear antecedent basis and is not wholly understood – note the panel defines multiple “planes” as such (e.g. a “plane” defined by the front face, a “plane” defined by the rear face, “planes” defined by the frame side faces, etc.).  Note also reference to the plane in the second to last line.
Claim 3, “the horizontal position” lacks clear antecedent basis.
Claim 6, “the motor” in line 2 lacks clear antecedent support.  Note a similar unclear term appears in line 2 of dependent claim 7. Additionally, “the first” at the end of the claim is somewhat awkward and could be written as “the first position” for added clarity.
With additional regard to claim 7, “the electric motor drive apparatus further a chain and sprocket arrangement” is generally awkward and confusing – it appears “comprises” should be inserted after “further” in the phrase for clarity.  Additionally, it is not entirely clear how the one sprocket and the second sprocket are related to the chain and sprocket arrangement.  As best understood, “one 
Claim 10, the exact configuration covered by the claim is not clear for the reasons discussed above in the section 112 first paragraph rejection.  Additionally, the referenced four posts recited in line 1 are confusing and apparently constitute a double inclusion of the two posts of the base claim. Finally, in view of this, “the posts” in line 2 lacks clear antecedent basis.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayer ‘205.
Tayor teaches a truck rack apparatus comprising  5a rack framework comprising two vertical posts (bars defined by elements 7 and 8) with one each at opposite sides of a bed of the truck proximate a cab of the truck and extending to a height beyond a height of the cab of the truck – see figure 1; column 1 – lines 57-59 etc.  The device further comprises  a top rail (10) spanning between the two vertical posts 
Claim 2, at least elements 14,15+ define a locking mechanism as broadly claimed.
Claim 3, elements 13, 14+ combine to form a stop mechanism as broadly claimed – see column 2, lines 33-40 etc.
Claim 10, the device defines four corner posts joined by rails as broadly claimed and as best understood (e.g. figure 1).  Note the claim is being interpreted to the best extent possible in view of the section 112 issues detailed above.









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tayar ‘205 in view of Brown ‘263.
Claim 1, as discussed above, Tayar is deemed to teach all of the recited features.  If, however, the relied upon frame 6 and wire 11 structure of Tayar is not deemed to define a planar panel as such, then the following applies.
Brown teaches a cargo bulkhead/headache-type rack structure for positioning adjacent a transport truck cab including an outer metal framework connected by a planar center portion (54) made of expanded metal for its high strength – e.g. see column 3, lines 29-39.
In order to provide more system flexibility by providing for transport of smaller objects, to provide additional system strength, and/or to better protect the cab structure, it would have been obvious to one of ordinary skill in the art to utilize a metal frame and internal planar metal mesh construction in place of the metal frame and internal wire construction of Tayar in view of the teachings of Brown.
Claims 2, 3, and 10, the Tayar device includes the recited features as discussed above.
Claim 6, Tayar as modified by Brown is deemed to teach all of the recited features as discussed above with regard to claim 1.  The references fail, however, to teach the use of a motor to rotate the rail as required.

In order to provide for ease of component movement,  it would have been obvious to one of ordinary skill in the art to utilize a two way electric motor to move the rail component of Tayar/Brown  in view of known art practices.
Claim 8, Tayar as modified by Brown teaches all of the claimed features including the use of steel tube for the frame of Tayar – column 2, second full paragraph.  Tayar fails to teach that the outer frame tube can be rectangular tubing (cylindrical/circular cross-sectional tube is taught).
Use of rectangular metal tube for cargo component framework elements is notoriously well known in the art.
In order to provide for a more robust frame structure or as a simple substitution of one known tube shape for another,  it would have been obvious to one of ordinary skill in the art to replace the round tube of Tayar with rectangular tube in view of known art practices.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tayar ‘205 in view of Brown ‘263 and Leitner ‘270 and/or Young ‘643
Claim 9, Tayar as modified by Brown is deemed to teach all of the recited features as discussed above with regard to claim 8.  The references fail, however, to teach the use of retainer clips for cargo line attachment points as required.
Leitner teaches the use of retainer “clip” elements (e.g. 158) on a cargo load securing frame component to receive a cargo line to facilitate tie-down of loads – e.g. see paragraph 0056.  Additionally, Young teaches the use of retainer “clip” elements (e.g. 80,82) on a cargo load securing frame component to receive a cargo line to facilitate  tie-down of loads.
specific description of what defines a “clip” is included in the drawing figures or specification text, the Leitner and Young devices are deemed to define clips as broadly claimed.

Claims 4, 5, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhardwaj et al. is cited as an additional example of a truck mounted over-cab rack known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616